No statute or court rule provides for an appeal from the
                    district court's order. See Phelps, 111 Nev. at 1022-23, 900 P.2d at 344-45
                    ("[No appeal lies from an order denying a motion for reconsideration.");
                    Castillo, 106 Nev. at 352, 792 P.2d at 1135. Accordingly, we conclude that
                    we lack jurisdiction and we
                                ORDER this appeal DISMISSED.




                                                                                      J.




                    cc:   Hon. Elissa F. Cadish, District Judge
                          Las Vegas Defense Group, LLC
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


             eetp
                                                         2
(0) 1947A